 

 

 

Case 2:19-cv-00169-PLM-MV ECF No. 1 filed 08/29/19 PagelD.1 Page 1of1

 

 

_ “| FILED-MQ_
2:19-cv-169 | August 29, 2019 10:07AM
_ Paul L. Maloney - U.S. District Judge U S. DSTRCT COURT
_ WESTERN DISTRICT OF MICHIGAN

| BY: mle SCANNED BY: a 9

NOTICE OF REMOVAL TO US DISTRICT COURT WESTERN DISTRICT OF MICHIGAN
MOTION FOR REMOVAL JURY DEMAND WAS MADE IN STATE COURT.

People of Michigan v. David H. McGrath

Sees [§ - S7/os = FH

This is a Second Atcentenant to the United States Constitution Gusstion of Whether a Senior Citizen
may defend himself from a hostile Party who is assaulting him physically. —

' |
NOTICE OF REMOVAL DENOVO as 1* Attorney has quit and 2"! Attorney thinks defendant has a
great case. A Plea agreement was reluctantly made after the time expired to prosecute the case expired
under Rule 6.004 MCL. This is the Defendants remedy as the case is to be dismissed with prejudice
according to said rule.

FRCP 39 Case must be docketed Jury Trial.

A voluntary act of the plaintiff makes the case removable. Plaintiff had only 180 to attempt to prosecute ,
the case. Due to their weak case, and the fact that no jury will convict the defendant for exercising his
2"¢ amendment rights when assaulted, the plaintiff placed the defendant in double jeopardy.

The case is supposed to be Gavieed with prejudice and the defendant was jailed, and the warrant
satisfied. The elements of MCR 6.004 are met. Defendant under the Michigan court rule 6.004 is now
in double jeopardy.

 

~ Defendant has already attached the State Court Documents. Case ~
28 U.S.C 1443, (1)(2) 1446 (a)(b)

dara Bi, Ue — B-AV~ AVF
ank You David H. McGrath
UCC 1-308 UNDER RESERVE

5OF Calbior Ke.
Nhorvdbin, Wr, 17 285

7b6-A35 -74§O
